Citation Nr: 1430569	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-43 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a lung disorder to include residuals of a bilateral lung collapse, other than service connected scaring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claim for service connection for bilateral collapsed lungs was denied by an April 2010 rating decision.  The Veteran's claim for service connection for COPD was denied by the Board in a September, 2009 decision.  The Veteran was previously granted service connection in December 2009 for painful, deep, and superficial scarring as residuals of the Veteran's lung surgeries in-service.  

The Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving of entitlement to service connection for a lung disorder to include residuals of a bilateral lung collapse, other than service connected scaring, as opposed to the more specific claim for a collapsed right and left lung.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009). 

In January 2013, the Veteran testified at a Video Conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The issue of service connection for a lung disorder to include residuals of a bilateral lung collapse, other than service connected scaring is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for chronic obstructive pulmonary disease (COPD) was denied in a September 2009 Board decision which is final.

2.  Additional evidence received since the Board's September 2009 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for COPD have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for COPD.

In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007). 

The evidence sent since the Veteran's September 2009 denial of service connection for COPD includes a November 2009 VA exam for the Veteran's lung scars, a VA respiratory examination in January 2010, with an addendum respiratory opinion from March 2010,  private treatment records, VA treatment records, and hearing testimony.  This evidence was not of record in 2009 and is therefore new.  Although the Veteran is separately service connected for external scars from his collapsed lung surgery, the January 2010 VA examination contains material medical evidence.  The Veteran was diagnosed with severe COPD, and while the examiner gave a negative nexus opinion, the examiner stated that the Veteran shows postsurgical changes that are likely contributing to his current symptoms (COPD) to some degree.  Therefore the examiner's statements are deemed material because an indication towards a positive nexus was never previously associated with the record.  Also, the Veteran provided testimony in January 2013 that a VA doctor at the Memphis VAMC advised him that he had internal scarring (as distinguished from the service connected external scarring) as a residual of his in-service collapsed lung surgery.  The Veteran's statement is presumed credible.  Justus, 3 Vet. App. at 513.  Therefore the potential nexus provided by the new evidence is material because it helps to substantiate a previously unestablished element of the Veteran's claim.     


ORDER

New and material evidence to reopen a claim of entitlement to service connection for COPD has been received, to this extent, the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  38 C.F.R. § 19.9 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran's Service Treatment Records (STR) shows a history of spontaneous pneumothorax (collapsed lung).  In June 1960 the Veteran was admitted to the U.S. Naval Hospital after having complaints of cold symptoms with pain, and shortness of breath in his left chest.  An examination of the Veteran's chest showed decreased respiratory excursion on the left with decreased breath sounds and tactile fremitis.  The Veteran underwent a left thoracotomy, and the Veteran experienced post-operative complications.  Later in June, the Veteran noted chest pain and shortness of breath to his right side. X-rays showed an 80% collapse of the right lung.  In July 1960 the Veteran underwent a right thoracotomy.  In September 1960 the Veteran complained of chest congestion, in November 1960 the Veteran complained of chest pain, and in December 1960 the Veteran stated that he had a throbbing sensation to his chest.   

The Veteran underwent a VA respiratory exam in January 2010.  In diagnosis and review of the Veteran, the examiner (P.M., FNP-BC) determined that the Veteran has severe COPD.  Problems associated with the diagnosis were lung collapses and thoracotomies.  The examiner determined that the Veteran's COPD had worsened since 2005, from moderate to severe based on pulmonary function testing.  The examiner further stated that the Veteran's progression of obstructive changes is so far removed from the Veteran's surgery that his symptoms are more likely related to COPD and less likely related to his surgeries.  The examiner further stated that, "chest x-rays do show post-surgical changes and they are likely contributing to [the Veteran's] symptoms to some degree."  The RO asked for clarification.  In an addendum opinion provided by another examiner (Dr. S.K.), the entire opinion was as follows:  "The Veteran's COPD is NOT related to lung surgery in the service."  This opinion is inadequate because no rational was provided.   Therefore, a remand is necessary in order to obtain an adequate opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).     

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Memphis VAMC pertaining to any treatment the Veteran received for his lungs dated since March 2010.  All efforts to obtain VA records should be fully documented. The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate examination by a physician (M.D.) regarding his claim for service connection for a lung disorder to include residuals of a bilateral lung collapse, other than service connected scaring.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide an opinion on the following:

a. Is it at least as likely as not (50 percent or greater probability) that any obstructive changes shown on examination are etiologically related to the Veteran's in-service collapsed lungs and surgery?  In so opining, the examiner must discuss the January 2010 VA examination findings.  Also, the examiner must discuss the Veteran's contention that he was advised by a VA doctor that he also had internal scarring (as distinguished from the service connected external scarring) as a residual of his in-service collapsed lung surgery.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service collapsed lungs and surgery caused a worsening of the currently diagnosed COPD, beyond the normal progress of that disease?  In so opining, the examiner must discuss the January 2010 VA examination findings.  Also, the examiner must discuss the Veteran's contention that he was advised by a VA doctor that he also had internal scarring (as distinguished from the service connected external scarring) as a residual of his in-service collapsed lung surgery.

The examiner must provide a supporting rationale for the opinions reached.

3.  Thereafter, when the development requested has been completed, the case should again be reviewed and the issue on appeal should be re-adjudicated.  If the benefits sought on appeal remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


